DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 5, 7 and 10 are currently under examination. Claims 4, 6, 8-9 and 11-13 are withdrawn from consideration. Claims 1-2 and 7 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, with respect to claim 10 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al. (Journal of Medicinal Chemistry, 14(7), 1971, 584-8)  is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claim 1 contains subject matter of “R2 is independently selected from the group consisting of –H… R3 is independently selected from the group consisting of –H… R4 is independently selected from the group consisting of –H…” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a) for the reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected Heer et al. (Synthetic Communications, 2002, 32(16), 2555-2563).
Regarding claim 1, Heer et al. teach a anticonvulsant comprising the compound 16 of 3,4-dihydro-2, 4, 4-trimethyl-7-nitro isoquinolinium iodide having the structure as shown below (Scheme 6, page 2559):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the compound 16 taught by Heer et al. corresponds to the instant claimed an iminium catalyst, wherein R1=R4=R5=R6=R8=H, R2=R3=CH3, R7=NO2, X=I-.
3a=R3b=R4a=R4b=CH3.

Claims 1, 3, 5 and 7 are rejected Madison et al. (US 5, 360, 569).).
Regarding claims 1, 3, 5 and 7, Madison et al. teach a bleach composition comprising a quaternary imine salt 1 having the structure as shown below (Table I col. 4, lines 20-63):

    PNG
    media_image2.png
    736
    496
    media_image2.png
    Greyscale

1 taught by Madson et al. corresponds to the instant claimed an iminium catalyst, wherein R1=R3=R4=R5=R6=R7=R8=H, R2=CH3, and X=BF4-.
Allowable Subject Matter
Claims 2 and 10 would be allowable if rewritten in independent form to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type formula as discussed above.
In this case, the Examiner searched the elected species as recited in the claim 10. There was no prior art discovered on the particular Cr catalyst as per applicant elected species. Therefore, the search of the species has been extended to the non-elected electron donor as discussed above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/04/2020 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732